          Case 5:18-cv-00125-JM Document 49 Filed 08/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

MITCHELL TECONCHUK,                                                                 PLAINTIFF
ADC #158686

v.                                  5:18CV00125-JM-JTK

DEWAYNE DUDLEY, et al.                                                         DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that Plaintiff have Judgment against Defendant in the amount of $10,000.

       IT IS SO ADJUDGED this 23rd day of August, 2021.



                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                               1
